Requestor:  S. John Campanie, Esq., County Attorney County of Madison P.O. Box 635 Wampsville, New York 13163
Written by: Patrick Barnett-Mulligan, Assistant Attorney General
You have asked whether the Highway Law authorizes the County of Madison to assume responsibility for the inspection and maintenance of highway bridges within the City of Oneida which is located wholly within the County of Madison.
The inspection and maintenance of New York's bridges is governed by article 9 of the Highway Law. Highway Law §§ 230, et seq. Article 9 establishes a comprehensive program of bridge management and inspection. Section 234 charges all public authorities, public benefit corporations, commissions, county superintendents of highways, town superintendents of highways and the legislative bodies of cities and villages with the responsibility to inspect the bridges* under their respective jurisdictions. Highway Law § 234(1).
Subdivision 10 of section 234 authorizes counties to assume responsibility for the inspection and maintenance of "any bridge having a span of twenty-five feet or over which is on a town highway or any town bridge, over twenty-five feet long located within an incorporated village". Highway Law § 234(10).
Your letter notes that the Madison County Board of Supervisors is currently contemplating taking over responsibilities for certain bridges located within the towns and villages of the county, as well as bridges within the City of Oneida. Oneida is located within Madison County, and you have informed us that it is classified as a city of the third class (i.e., population of less than 50,000, see, Vehicle and Traffic Law § 107). Your question is whether article 9 authorizes the county to take over responsibility for the inspection and maintenance of bridges in the City of Oneida.
We conclude that it may. In addition to the above-cited provision concerning the takeover of town and village bridges, article 9 also permits the county to takeover bridges located in cities of the third class. Section 237 of the Highway Law provides that "[e]xcept as otherwise provided by law, a city of the third class shall be deemed a town for the purposes of [article 9]". Highway Law § 237. Inasmuch as you have informed us that Oneida is a city of the third class, the county may assume responsibility for its bridges in accordance with Highway Law § 234(10); see, 1982 Op Atty Gen [Inf] 190.
We conclude that the Highway Law authorizes a county to assume responsibility for the inspection and maintenance of bridges within cities of the third class which lie within the county.
The Attorney General renders formal opinions only to officers and departments of the State government. This perforce is an informal and unofficial expression of the views of this office.
* Article 9 defines bridge in the following way: "1. `Bridge' means a structure including supports erected over a depression or an obstruction such as water, highway, or railway, having a track or passageway for carrying traffic or other moving loads and having an opening measured along the center of the track or roadway of more than twenty feet between under croppings of abutments or spring lines or arches, or extreme ends of openings for multiple boxes and may include multiple pipes where the clear distance between openings is less than half of the smaller contiguous opening. The term bridge, as defined in this section, shall also include the approaches."